DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application filed on November 19, 2020. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/6/21 and 11/15/21 are being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  the terms ‘normalizing on the..’ in line 2 of the claim should read ‘..normalizing the..’.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 11, 12 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 11 and 19 recite receiving a query request for geographic location points of a vertical class from a user; inputting candidate geographic location point data of the vertical class into a preference model of the user, to obtain a preference score of the user for each candidate geographic location point; inputting the preference score of the user for each candidate geographic location point into a sorting model as one of sorting features of each candidate geographic location point, to obtain a sorting score of each candidate geographic location point; and determining, according to the sorting score of each candidate geographic location point, a query result returned to the user. 
The limitations of ‘inputting candidate geographic location point data into a preference model to obtain a preference score of the user for each candidate geographic location point’ and ‘inputting the preference score.. into a sorting model as one or sorting features..to obtain a sorting score of each candidate geographic location point’, as drafted, are processes that, under their broadest reasonable interpretation, are mathematical calculations but for the recitation of generic computer components. That is, the functions of inputting candidate geographic location point data into a preference model to calculate a preference score for each of the points and inputting the preference scores into a sorting model to calculate a sorting score for each candidate geographic location point are nothing but mathematical calculations performed by the “at least one processor” (claim 11) and “computer” (claim 19) means. 
As such, the claim limitations fall under the “Mathematical Concepts” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional steps of receiving a query request for geographic 
	The receiving and determining steps are recited at a high level of generality (i.e. as a general means of receiving a query request for geographic location points from a user and determining according to the sorting score, a query result returned to the user and amounts to selecting a particular data source or type of data to be manipulated, which is a form of insignificant extra-solution activity.
	The combination of these additional steps is no more that mere instructions to apply the exception using generic computer components (i.e. the processor and the computer). Accordingly, even in combination, these additional steps do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the juridical exception. As discussed above with respect to integration of the abstract idea into a practical application, the processor is a generic computer processor which performs the receiving and determining steps. Furthermore, these functions are similar to those found by the courts to be well-understood, routine, and conventional when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, namely Electric Power Group, LLC v. Alstom S.A. (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display). As such, the receiving and determining steps are well understood, routine and conventional activity performed by generic computer components. Mere instructions to 
Claims 2 and 12 depend from claims 1 and 11 respectively and thus include all the limitations of claims 1 and 11, therefore claims 2 and 12 recites the same abstract idea of “mathematical concepts". Claims 2 and 12 furthermore recite preprocessing at least partial types of feature data in the candidate geographic location point data of the vertical class, to eliminate regional differences of the at least partial types of feature data, which is considered insignificant extra-solution activity similar to Intellectual Ventures I LLC v. Erie Indem. Co (Limiting a database index to XML tags) since the preprocessing of the data is a means for filtering data to be searched to a specific subset of data without regional differences. The claims therefore do not amount to significantly more than the judicial exception. Claims 2 and 12 are therefore not patent eligible.
Claim 5 depends from claim 1 and thus includes all the limitations of claim 1, therefore claim 5 recites the same abstract idea of " mathematical concepts". Claim 5 furthermore recites that the vertical class comprises a hotel class, a restaurant class, a supermarket class or a theater class, which is considered insignificant extra-solution activity similar to Electric Power Group, LLC v. Alstom S.A. as in claim 1. It therefore does not amount to significantly more than the judicial exception. Claim 5 is therefore not patent eligible.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to place them within the four 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 11, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,916,32 issued to Parundekar et al (hereafter Parundekar).

	Referring to claim 1, Parundekar discloses a method for sorting geographic location points [Abstract; Fig 5A-B and specification], wherein the method comprises:
receiving a query request for geographic location points of a vertical class from a user [wherein a user’s current situation is determined, Fig 12, element 1206 and specification, col. 29, line 66- col. 30, line 6; user’s current situation can include query for a restaurant with dinner options, col. 20, lines 6-12; Fig 5A, element 502 and specification; efficacy application 109 to provide recommendations to a user that includes restaurants, col. 15, lines 1-16; query is received from efficacy application 109, col. 6, lines 25-35]; 
inputting candidate geographic location point data of the vertical class into a preference model of the user, to obtain a preference score of the user for each candidate geographic location point [wherein it is determined whether a historical user efficacy model exists based on user input data, candidate items are received and a candidate efficacy score is received or determined for each candidate item, Fig 5A,B elements 506, 510, 514, 516, 518; col. 26, lines 61- col. 27, line 18; user efficacy model is based on situation data, Fig 7B, element 728, Fig 7C, element 736 and specification];
inputting the preference score of the user for each candidate geographic location point into a sorting model as one of sorting features of each candidate geographic location point, to obtain a sorting score of each candidate geographic location point [wherein remaining candidate items are ranked based on efficacy scores, Fig 5B, element 522, col. 27, lines 24-26; recommendation module 212 performs ranking of candidate items based on set of efficacy scores, col. 13, lines 31-43]; and
determining, according to the sorting score of each candidate geographic location point, a query result returned to the user [wherein recommendation module 212 generates one or more recommendation items from the ranked candidate items and determines and provides one or more candidate items to recommend to the user based on the ranked candidate items, Fig 5B, elements 524-526, col. 27, lines 26-32].
Fig 2 and specification] comprising: at least one processor [Processor 235, Fig 2 and specification]; a memory communicatively connected with the at least one processor [Memory 237, Fig 2 and specification]; wherein the memory stores instructions executable by the processor [col. 7, lines 25-30]. As such, claim 11 is rejected for the same reasons as claim 1. 

	Referring to claim 19, the limitations of the claim are similar to those of claim 1 in the form of a computer storage medium storing instructions [col. 7, lines 25-30]. As such, claim 19 is rejected for the same reasons as claim 1.

	Referring to claim 5, Parundekar discloses that the vertical class comprises: a hotel class, a restaurant class, a supermarket class or a theater class [col. 13, lines 31-35; col. 15, lines 1-8].

	Referring to claims 4 and 14, Parundekar discloses that the preference model of the user adopts an outlier detection model, and the preference scores of the user for the candidate geographic location points are obtained according to outlier scores of the outlier detection model for the candidate geographic location points, wherein the outlier scores are negatively correlated with the preference scores [wherein the user efficacy model encodes trip offset distance included in travel mobility data so that higher affinity scores are generated for candidate places that are within the trip offset distance from the current trip and lower affinity scores for candidate places that are not within the trip offset distance from the current trip, col. 23, lines 15-22].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 6, 9, 10, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,916,32 issued to Parundekar et al (hereafter Parundekar), and further in view of US Prahladka et al (hereafter Prahladka), as provided by Applicant in IDS dated 11/15/21.

	Referring to claim 6, Parundekar discloses a method for generating a sorting model [Abstract; Fig 5A-B and specification], wherein the method comprises:
acquiring first data from map application data [mapping application 122 receives query from efficacy application 109, retrieves data that matches query from storage 145 and sends data to the efficacy application, col. 6, lines 25-35; storage 145 stores data such as consumption history associated with a user, item data describing one or more items, a user request history, user situation history, trip history associated with a user etc., col. 6, lines 48-61; see also data stored in storage 245 including travel mobility data, col. 8, lines 18-32], the first data comprising: geographic location point data of a vertical class historically accessed by a user, the access comprising query, click, or field visit [consumption history associated with a user includes places visited by the user in the past and trips taken by the user, col. 10, lines 35-50; item attribute data includes a hotel visited by the user with its attribute names, col. 17, lines 8-14; a user request history includes one or more historical requests made by the user in the past, col. 18, lines 36-43; user situation history, trip history associated with a user etc., col. 6, lines 48-61; travel mobility data, col. 8, lines 18-32];
generating a preference model of the user by using the first data [wherein user efficacy model is generated based on data retrieved from the historical user efficacy models in storage 245 and/or storage 145- efficacy model is generated based on item attribute data, situation data etc., col. 28, lines 19-32; Fig 7C, element 736; user efficacy model is based on travel mobility data, col. 22,lines 58-63];
acquiring a preference score of the user for each geographic location point of the vertical class in second data by using the preference model of the user [wherein it is determined whether a historical user efficacy model exists based on user input data, candidate items are received and a candidate efficacy score is received or determined for each candidate item, Fig 5A,B elements 506, 510, 514, 516, 518; col. 26, lines 61- col. 27, line 18]; and
generating the sorting model by using the second data, wherein the preference score of the user for each geographic location point in the second data is taken as one of sorting features for generating the sorting model [wherein candidate items from the historical user efficacy model are ranked based on efficacy scores, Fig 5A, element 510, Fig 5B, element 522, col. 27, lines 2-4 and 24-26; recommendation module 212 performs ranking of candidate items based on set of efficacy scores, col. 13, lines 31-43; historical user efficacy model is updated to generate a new user efficacy model based on the historical user efficacy model, item attribute data, situational bias model and travel mobility data, col. 23, lines 23-38].

	While Parundekar teaches all of the above claimed subject matter, it remains silent as to the first and second data specifically being training data; and although it teaches generating the user efficacy model [See Fig. 7C, element 736 and specification], it remains silent as to specifically training the model using the training data. Prahladka teaches generating a model using machine learning techniques and a set of training data (e.g. historical user data and interaction data specifying user interactions with points of interest) and also that the machine learning model can be applied to the historical data of a given user and available points of interest to provide an interaction likelihood for the points of interest which is used to rank the POIs [para 70]. 
	Parundekar and Prahladka are analogous art because they are both directed to the same field of endeavor- ranking geographic locations. It would have been obvious to one of ordinary skill in the art to modify the generation of the user efficacy model of Parundekar to include training the model according to machine learning techniques via the training data of Prahladka. 
	One of ordinary skill in the art would have been motivated to make this modification because it would achieve predictable results and because Parundekar col. 32, lines 60-65].
	
	Referring to claim 15, the limitations of the claim are similar to those of claim 6 in the form of an electronic device [Parundekar, Fig 2 and specification] comprising: at least one processor [Parundekar, Processor 235, Fig 2 and specification]; a memory communicatively connected with the at least one processor [Parundekar, Memory 237, Fig 2 and specification]; wherein the memory stores instructions executable by the processor [Parundekar, col. 7, lines 25-30]. As such, claim 15 is rejected for the same reasons as claim 6. 

	Referring to claim 20, the limitations of the claim are similar to those of claim 6 in the form of a computer storage medium storing instructions [Parundekar, col. 7, lines 25-30]. As such, claim 20 is rejected for the same reasons as claim 6.

	Referring to claims 9 and 18, discloses that the preference model of the user adopts an outlier detection model, and the preference scores of the user for the candidate geographic location points are obtained according to outlier scores of the outlier detection model for the candidate geographic location points, wherein the outlier scores are negatively correlated with the preference scores [Parundekar, wherein the user efficacy model encodes trip offset distance included in travel mobility data so that higher affinity scores are generated for candidate places that are within the trip offset distance from the current trip and lower affinity scores for candidate places that are not within the trip offset distance from the current trip, col. 23, lines 15-22].

	Referring to claim 10, Parundekar/Prahladka discloses that the second training data comprises: geographic location point pairs formed by geographic location points clicked by the user and geographic location points not clicked in the same query session of the vertical class [Parundekar, user interaction data includes the user rejecting or ignoring a certain type of suggestion and selecting a certain type of recommendation item in a certain situation- the situational bias model (included in the efficacy model) is generated for the user based on the behavior described in the user interaction data, col. 20, lines 35-49]. 


Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar, and further in view of US 2018/0225320 by Saini et al (hereafter Saini).
	Referring to claims 2 and 12, Parundekar discloses all of the above claimed subject matter and also disclose geographic location point data [col. 13, lines 31-35], however it remains silent as to pre-processing at least partial types of feature data in the point data, to eliminate regional differences of the at least partial types of feature data. Saini discloses that analyzing a received data set of interest for  anomaly identification, wherein symmetry correction (i.e. pre-processing) is performed including determining if the provided data set has a normal distribution or an abnormal distribution [para 47, Fig  [para 33]. 
	Parundekar and Saini are analogous art because they are both directed to the same field of endeavor- analysis of data sets. It would have been obvious to one of ordinary skill in the art to modify the content recommendation method of Parundekar to include performing symmetry correction to data sets in order to perform data normalization, as in Saini. 
	One of ordinary skill in the art would have been motivated to make this modification because it would achieve predictable results and because Parundekar teaches that modifications and variations to its disclosure are possible and that its disclosure is not limited to the disclosed embodiments [col. 32, lines 60-65].

	Referring to claims 3 and 13, Parundekar/Saini discloses that the pre-processing comprises: Box-cox transforming and then normalizing the at least partial types of feature data in the candidate geographic location point data of the vertical class, wherein parameters used in the Box-cox transformation are obtained in advance by conducting statistics on data distribution of geographic location points of each region on features of the at least partial types [Parundekar, candidate items include hotels, restaurants, points of interest, col. 13, lines 31-35; Saini, symmetry correction includes applying a Box-cox transformation to the corrected data set to produce normalized data set 532, para 47, see parameters of distribution normalization, para 60-63; normal distribution includes points grouped near a statistical mean and symmetrically distributed around the mean, para 33].

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar, in view of Prahladka, as applied to claims 6 and 15 above, and further in view of Saini.
	Referring to claims 7 and 16, Parundekar/Prahladka discloses all of the above claimed subject matter and also disclose geographic location point data [Parundekar, col. 13, lines 31-35; Prahladka, points of interest, para 27], however remains silent as to pre-processing at least partial types of feature data in the point data, to eliminate regional differences of the at least partial types of feature data. Saini discloses that analyzing a received data set of interest for  anomaly identification, wherein symmetry correction (i.e. pre-processing) is performed including determining if the provided data set has a normal distribution or an abnormal distribution [para 47, Fig 5, element 530, 532]. Saini furthermore discloses that normal distribution includes points grouped near a statistical mean and symmetrically distributed around the mean [para 33]. 
	Parundekar, Prahladka and Saini are analogous art because they are directed to the same field of endeavor- analysis of data sets. It would have been obvious to one of ordinary skill in the art to modify the content recommendation method of Parundekar to include performing symmetry correction to data sets in order to perform data normalization, as in Saini. 
	One of ordinary skill in the art would have been motivated to make this modification because it would achieve predictable results and because Parundekar col. 32, lines 60-65].

	Referring to claims 8 and 17, Parundekar/Prahladka/Saini discloses that the pre-processing comprises: Box-cox transforming and then normalizing the at least partial types of feature data in the candidate geographic location point data of the vertical class, wherein parameters used in the Box-cox transformation are obtained in advance by conducting statistics on data distribution of geographic location points of each region on features of the at least partial types [Parundekar, candidate items include hotels, restaurants, points of interest, col. 13, lines 31-35; Prahladka, points of interest, para 27; Saini, symmetry correction includes applying a Box-cox transformation to the corrected data set to produce normalized data set 532, para 47, see parameters of distribution normalization, para 60-63].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lim et al (WO 2021/221563) directed to: training models for predicting destination location of a vehicle; 
Schierz et al (US 2021/0103580) directed to: detecting and interpreting anomalies in data samples; and
Teague (US 2020/0349467) directed to: preparing structured data sets for machine learning involving normalization and Box-cox transformations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167